             Case 1:20-cv-00983-AWI-GSA Document 14 Filed 09/21/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        ISAIAH WASHINGTON,                        1:20-cv-00983 AWI-GSA-PC

12                      Plaintiff,                  ORDER TO SHOW CAUSE WHY CASE
                                                    SHOULD NOT BE DISMISSED FOR
13              v.                                  PLAINTIFF’S FAILURE TO EXHAUST
                                                    ADMINISTRATIVE REMEDIES, AS
14        SUTTON, et al.,                           APPARENT ON THE FACE OF THE
                                                    COMPLAINT
15                      Defendants.
                                                    THIRTY DAY DEADLINE FOR PLAINTIFF
16                                                  TO RESPOND TO ORDER
17

18

19   I.       BACKGROUND

20            Isaiah Washington (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On July 16, 2020, Plaintiff

22   filed the Complaint commencing this action. (ECF No. 1.)

23   II.      PLAINTIFF’S COMPLAINT - SUMMARY

24            In the Complaint Plaintiff alleges that on September 23, 2019, he was subjected to a strip

25   search during which officers found a pill in his sock and a cell phone in his anus. Plaintiff claims

26   that he was sexually assaulted during the search when one officer stuck his hands in Plaintiff’s

27   anus and retrieved a cell phone, and stuck several of his fingers in Plaintiff’s alimentary canal

28   while jokingly stating, “What else you got in there,” while the other officers laughed.

                                                      1
            Case 1:20-cv-00983-AWI-GSA Document 14 Filed 09/21/21 Page 2 of 3



 1          Plaintiff alleges that after he was released from administrative segregation he filed a 602
 2   appeal for sexual assault almost four months later. Wasco officials canceled the appeal by
 3   improperly and illegally interfering with Plaintiff’s appeal by changing the topic of Plaintiff’s
 4   appeal from sexual assault to misuse of force, and determined that Plaintiff had exceeded the
 5   time limits for submitting an appeal. Less than three months later Plaintiff re-submitted a similar
 6   sexual assault 602 appeal regarding the same incident. Officer F. Feliciano, appeals coordinator,
 7   canceled Plaintiff’s appeal for the same erroneous reasons stating that Plaintiff’s claims were not
 8   sexual assault claims under PREA (Prison Rape Elimination Act) standards and were only misuse
 9   of force. Plaintiff indicates that he did not appeal any of his grievances to the highest level of
10   review because the “appeal was erroneously canceled.” (Comp., ECF No. 1 at 4 ¶ 5, 6 ¶ 5, 7 ¶
11   5.)
12   III.   PRISON LITIGATION REFORM ACT
13          Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
14   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
15   confined in any jail, prison, or other correctional facility until such administrative remedies as
16   are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the
17   available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211, 127 S.Ct.
18   910 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion is
19   required regardless of the relief sought by the prisoner and regardless of the relief offered by the
20   process, Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819 (2001), and the exhaustion
21   requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532, 122
22   S.Ct. 983 (2002). Prisoners are required to exhaust before bringing suit. Booth, 532 U.S. at 741.
23          From the face of Plaintiff’s Complaint, it appears clear that Plaintiff filed suit prematurely
24   and in such instances, the case may be dismissed. Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir.
25   2014) (en banc) (where failure to exhaust is clear from face of complaint, case is subject to
26   dismissal for failure to state a claim under Rule 12(b(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120
27   (9th Cir. 2003) (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal. . . .”)
28   (overruled on other grounds by Albino, 747 F.3d at 1168-69); see also Nordstrom v. Ryan, 762

                                                      2
             Case 1:20-cv-00983-AWI-GSA Document 14 Filed 09/21/21 Page 3 of 3



 1   F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to state a claim under § 1915A ‘incorporates
 2   the familiar standard applied in the context of failure to state a claim under Federal Rule of Civil
 3   Procedure 12(b)(6).’”) (quoting Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012)).
 4            Plaintiff alleges in the Complaint that the sexual assault against him occurred on
 5   September 23, 2019, but he did not file an appeal until four months after he was released from
 6   administrative segregation (see, California Code of Regs, Tit 15, sections 3482(b), and
 7   3487(a)(1)), and he did not submit any of his appeals to the highest level of review before filing
 8   the Complaint on July 16, 2020.
 9            Based on the above, Plaintiff shall be required to show cause why this case should not be
10   dismissed, without prejudice, for failure to exhaust remedies prior to filing suit.
11   IV.      ORDER TO SHOW CAUSE
12            In light of the foregoing analysis, Plaintiff is HEREBY ORDERED to respond in writing
13   to this order, within thirty (30) days of the date of service of this order, showing cause why this
14   case should not be dismissed for Plaintiff’s failure to exhaust administrative remedies before
15   filing suit. Failure to respond to this order may result in the dismissal of this case.
16

17
     IT IS SO ORDERED.
18

19         Dated:   September 20, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                      3
